                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

 ERICA L. RANKINS,

                    Plaintiff,
                                                      Civil Action No. 3:19-cv-00504-RJC-DSC
        vs.

 GCA SERVICES GROUP OF NORTH                            CONSENT PROTECTIVE ORDER
 CAROLINA INC.,

                    Defendant.


                                       Purpose and Scope


       The purpose of this Consent Protective Order is to govern the parties’ handling and

disclosure of personal and proprietary information during discovery and mediation. This Order

does not govern testimony at any trial or hearing; nor does this Order govern any tangible thing

that may be offered into evidence at any trial or hearing. Nothing in this Order should be read as

authority to restrict public access to judicial records, court testimony, matters in evidence, or to

any information relied upon by a court in making its decisions. Nothing in this Order should be

read as authority to file any document under seal without prior authorization from this Court or the

Circuit Court.

                                  Need for a Protective Order

       In the course of discovery, the parties will request and exchange information and

documents that are or may be of a personal and/or of a proprietary nature, including but not limited

to personnel records, tax returns and financial information, medical records and materials related

to employee benefits, as well as confidential personal or financial information regarding third

parties. The parties seek to limit the use of the information and documents during discovery and




      Case 3:19-cv-00504-RJC-DSC Document 17 Filed 08/18/20 Page 1 of 9
mediation in order to protect themselves from annoyance and potential embarrassment.

Accordingly, they have agreed to the entry of this Consent Protective Order (“Order”) in order to

facilitate the production of the information requested and any information that has been or will be

produced during discovery and mediation in this case.

                             Definition of Confidential Information


       1.      "Confidential information" as used herein means any type or classification of

information which is designated as "confidential" in the manner specified below, in the good faith

belief that such information falls within the scope of Rule 26(c) of the Federal Rules of Civil

Procedure and is subject to this Order. For purposes of this Order, "confidential information"

means proprietary, business, commercial, financial and/or personal information, including but not

limited to employee personnel files, pay information, medical records, drug testing documents,

workers’ compensation files, corporate policies and procedures, trade secrets and other

competitively sensitive materials, financial records, actuarial records and reports and information

about disabilities, tax returns, retirement benefits, customer information, and other personal or

financial information relating to third parties. "Confidential information" may include documents,

information contained in documents, depositions, interrogatory answers, and all other discovery

pursuant to the Federal Rules of Civil Procedure, and other information furnished by or on behalf

of any party in connection with this litigation that falls within the scope of this Order.

                           Designation of Information as Confidential

       2.      The party producing any documents or information subject to this Order shall have

the right to use its discretion in designating materials to be confidential information as defined

herein. However, the party shall be obligated to designate only documents or information that it

believes in good faith to be information within the scope of Rule 26(c) of the Federal Rules of


                                                  2

       Case 3:19-cv-00504-RJC-DSC Document 17 Filed 08/18/20 Page 2 of 9
Civil Procedure. Moreover, the party shall be obligated to make specific designations to the extent

reasonably possible and to avoid overbroad designations.

        3.      Any party producing documents may designate such documents and copies thereof

as confidential by marking any confidential page as follows: CONFIDENTIAL. In lieu of placing

said legend on the originals of documents, the producing party may legend the copies that are

produced. When producing a multi-page document, all of which it contends is confidential, a party

may designate the entire document as confidential by marking the cover page as follows:

CONFIDENTIAL.

        4.      Information disclosed at the deposition of any party or at the deposition of one of

the Defendant’s present or former officers, directors, employees or agents, or of independent

experts retained by any party for purposes of this litigation may be designated by such party as

confidential by indicating on the record at the deposition that the testimony is confidential and

subject to the provisions of this Order. Alternatively, such party may designate information

disclosed at such deposition as confidential by notifying all parties in writing, within ten days of

receipt of the transcript, of the specific pages and lines of the transcript which are confidential.

Each party shall attach a copy of such written statement to the face of the transcript and each copy

thereof in its possession, custody or control. All depositions shall be treated as confidential for a

period of at least ten days after a full and complete transcript of said deposition is available.

                                  Use of Confidential Information

        5.      Confidential information shall be used only for the purpose of these proceedings

and shall not be disclosed to any person except the following:

                (a)     Counsel for any party, the legal associates, and clerical or other support staff

of such counsel assisting in the preparation of this action, and any party, to the extent necessary to

prepare this case for this litigation;
                                                   3

       Case 3:19-cv-00504-RJC-DSC Document 17 Filed 08/18/20 Page 3 of 9
                (b)     Agents, representatives and employees of any party, as is necessary to

prepare this case for litigation;

                (c)     Subject to the provisions of Paragraph 6 below, independent experts (who

shall not be a party or an employee of a party) employed by counsel for the purpose of assisting in

this action;

                (d)     A witness who is either the producing party or an employee of the producing

party or a former or current employee of the producing party, as is necessary to prepare this case

for litigation, and, the court reporter and courtroom personnel at any deposition, pretrial hearing,

trial or other proceedings held in connection with this action;

                (e)     Subject to the provisions of Paragraphs 7 and 8 below, any court, including

this Court, or appellate body (including their respective personnel) which has cause to consider

any of the issues raised in this action;

                (f)     Jurors and prospective jurors;

                (g)     Or any other person or entity to whom this Court orders or allows disclosure

after notice and opportunity for hearing.

                           Non-Disclosure of Confidential Information

        6.      No person to whom confidential information is disclosed shall disclose such

confidential information to any person to whom disclosure is not authorized by the terms of this

Order, or make any other disclosure of such confidential information for any purpose whatsoever,

commercial or otherwise. In addition to the other restrictions on disclosure contained herein, the

parties agree that no confidential information may be disclosed to any person (including any

consultant, expert or employee of any party) until such person has read and signed Exhibit A to

this Order, thereby indicating his or her willingness to be bound by its provisions. The disclosing



                                                 4

       Case 3:19-cv-00504-RJC-DSC Document 17 Filed 08/18/20 Page 4 of 9
party shall have the obligation to maintain records identifying all such persons to whom

information has been disclosed.

                                           Sealed Filings

       7.      Documents, things and/or information, including portions of any transcript, shall

not be filed under seal without a specific court order to do so. Any party seeking such an order

shall comply with the Electronic Case Filing Administrative Policies and Procedure Manual.

       8.      Pursuant to Stone v. University of Maryland Medical System Corp., 855 F.2d 178,

180-181 (4th Cir. 1988), each time a party seeks permission to make a sealed filing, it shall

accompany the motion to seal with a supporting memorandum of law specifying (a) the exact

documents, things, and/or information, or portions thereof, for which filing under seal is requested;

(b) where it is necessary for the court to determine the source of the public’s right to access before

a request to seal may be evaluated, whether any such request to seal seeks to overcome the common

law or the First Amendment presumption to access; (c) the specific qualities of the material at issue

which justify sealing such material, taking into account the balance of competing interests in

access; (d) the reasons why alternatives to sealing are inadequate; and, (e) whether there is consent

to the motion. Finally, in addition to the motion and supporting memorandum, said party must set

out such findings in a proposed order to seal.

                                        General Provisions

       9.      In the event that a party disputes the propriety of the designation of any material or

information as confidential, that party may file a motion with the Court requesting a ruling

regarding whether the material or information should be treated as confidential for purposes of this

Order. Before filing such a motion, however, the parties must meet and confer in a good faith

attempt to resolve the dispute concerning the designation(s) of confidential information or material

at issue. No party shall be obligated to challenge the propriety of any designation of information

                                                  5

       Case 3:19-cv-00504-RJC-DSC Document 17 Filed 08/18/20 Page 5 of 9
as confidential and a failure to do so shall not preclude a subsequent attack on the propriety of such

designation.

         10.   The entry of this Consent Protective Order does not alter, waive, modify, or abridge

any right, privilege, or protection otherwise available to any party or third party with respect to

discovery matters, including, but not limited to, any party’s or third party’s right to assert the

attorney-client privilege, work product doctrine, or other privileges with respect to discovery

materials or any party’s or third party’s right to contest such assertion. Any inadvertent disclosure

of discovery materials protected by the attorney-client privilege or the work product doctrine will

not be deemed a waiver of such privilege. Upon request from the producing party, a non-producing

party shall return all copies of any inadvertently disclosed privileged materials. The return of any

inadvertently disclosed privileged materials shall not prejudice the rights of any party or third party

to contest an assertion of the attorney-client privilege, work product doctrine, or other privileges

with the Court.

         11.   At the conclusion of this litigation, the parties will contact the Court to obtain any

confidential information in the Court’s files so the parties may make appropriate disposition of all

confidential information furnished pursuant to the terms of this Order. At the conclusion of the

litigation, the parties agree to return any confidential information to the party providing the

confidential information or destroy any confidential information produced by the other party,

except transcriptions of depositions taken in the course of this proceeding. Counsel for the parties

may retain one copy of documents in their file in order to comply with the requirements of the

North Carolina State Bar record retention rules.

         12.   The ultimate disposition of protected materials shall be subject to final order of the

Court.



                                                   6

         Case 3:19-cv-00504-RJC-DSC Document 17 Filed 08/18/20 Page 6 of 9
       13.     This Order shall not abrogate or diminish any contractual, statutory or other legal

obligation or right of any party or person with respect to the confidential information. Specifically,

this Order shall not require any party to notify or to obtain permission from other parties before

introducing materials designated confidential at trial or examining witnesses about materials

designated confidential during depositions or at trial, beyond the notice required by the Federal

Rules of Civil Procedure, Local Rules or order of Court.

       14.     Nothing in the foregoing provisions of this Order shall be deemed to preclude any

party from seeking and obtaining, on an appropriate showing, such additional protection with

respect to confidential information as that party may consider appropriate, including but not

limited to moving that certain materials be filed under seal; nor shall any party be precluded from

claiming that any matter designated hereunder is not entitled to protection, or is entitled to a more

limited form of protection than designated.

       SO ORDERED.
                                   Signed: August 18, 2020




                                                  7

       Case 3:19-cv-00504-RJC-DSC Document 17 Filed 08/18/20 Page 7 of 9
Consented to this, the ____ day of August, 2020.


 For the Plaintiff:                          For the Defendant:

 /s/ Geraldine Sumter                        /s/ Steven A. Nigh
 Geraldine Sumter                            Jerry H. Walters, Jr., Bar No. 23319
 N.C. State Bar No. 11107                    Steven Andrew Nigh, Bar No. 51837
 gsumter@fergusonsumter.com                  LITTLER MENDELSON, P.C.
 Ferguson Chambers & Sumter, P.A.            Bank of America Corporate Center
 309 East Morehead Street, Suite 110         100 North Tryon Street
 Charlotte, NC 28202                         Suite 4150
 Telephone: (704) 375-8461                   Charlotte, North Carolina 28202
 Facsimile: (704) 334-5654                   Telephone: 704.972.7000
 gsumter@fergusonsumter.com                  Facsimile: 704.333.4005
                                             jwalters@littler.com
                                             snigh@littler.com




                                               8

       Case 3:19-cv-00504-RJC-DSC Document 17 Filed 08/18/20 Page 8 of 9
                                           EXHIBIT A

         I have been informed by counsel that certain documents or information to be disclosed to

me in connection with the matter entitled Erica L. Rankins v. GCA Services Group of North

Carolina, Inc., Case No. 3:19-cv-00504-RJC-DSC (Western District of North Carolina), have

been designated as confidential. I have been informed that any such document or information

labeled as “Confidential” are confidential by order of the Court.

         Under penalty of contempt of Court, I hereby agree that I will not disclose any

information contained in such documents to any other person, and I further agree not to use any

such information for any purpose other than this litigation.


         DATED: ____________________________


         ____________________________________
         Signature

         Signed in the presence of:


         ____________________________________
         (Attorney)


4828-6439-9544.1 098804.1003




                                                 9

        Case 3:19-cv-00504-RJC-DSC Document 17 Filed 08/18/20 Page 9 of 9
